Citation Nr: 1503065	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-31 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service connected posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing is associated with the claims file.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's combined service-connected disability rating has been 70 percent for the entire period on appeal, with PTSD rated at 70 percent.  

2. The Veteran is unemployable based solely on his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claim for TDIU is being granted herein, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran claims entitlement to a TDIU rating, asserting that his service-connected disabilities prevent gainful employment.  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

When determining whether TDIU is warranted, consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

Marginal employment is not considered to be substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

According to the U.S. Census Bureau's Housing and Household Economics Statistics Division, the poverty threshold for one person under 65 years of age was $11,161 in 2009.

The Veteran is service connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; residuals of right wrist navicular fracture with arthritis, rated as 10 percent disabling; and chronic tonsillitis, assigned a noncompensable rating.  His combined disability rating is 70 percent.  As the combined rating of the Veteran's service-connected disabilities is 70 percent and PTSD rated over 40 percent, he has met the schedular criteria for TDIU.  38 C.F.R. § 4.16(a), 4.25.

According to the Veteran's December 2009 application for TDIU, he completed one year of college.  In the previous twelve months, he earned a total of $10,800 as a truck driver.  During a mental assessment in February 2009, the Veteran reported that he dropped out of high school his senior year to work on a farm.  He then obtained his GED in the military.  In the military, his MOS was a truck driver.  After service, he returned to work on the farm but found it difficult because of his wrist injury.  He eventually started driving trucks for the farm and then obtained his commercial driver's license.  During the assessment he also noted that he bought his own semi-truck and was only working part time for various companies because the pain in his wrist was making it harder and harder to work.  

There is no single examination or opinion which adequately addresses the cumulative impact of the Veteran's service-connected disorders on his ability to work.  However, the ultimate responsibility for a TDIU determination is a factual rather than a medical question and, as such, is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).    

The medical evidence includes VA and private treatment records, including VA examinations from January 2010 for his wrist and PTSD.  Regarding the Veteran's service-connected wrist disability, the VA examiner noted that "it certainly increasingly interferes with/prevents him performing effectively the many activities required of a commercial truck driver, including driving."  With respect to the Veteran's service connected PTSD, the examiner noted the Veteran's complaints of difficulty with concentration and short-term memory and that he has a lack of energy needed to work full time.  The examiner found that the Veteran is "deemed capable of continuing to work part time based on the impact of his post-traumatic stress disorder symptoms."  

During the Travel Board hearing in April 2014, the Veteran reported that his right wrist will swell and hurt when he drives too long, which prevents him from working more than 2 or 3 days at a time.  He also noted that he is prescribed Vicodin for his wrist pain and Alprazolam for his PTSD symptoms.  He said both of these medications impact his ability to drive by causing fatigue or preventing him from focusing.  He acknowledged that he stopped driving his truck due to the fact his hypertension resulted in the revocation of his commercial driver license.

Based on the above, the Board finds that the Veteran is unable to obtain substantially gainful employment as a result of his service-connected disabilities.  The Veteran's employment history of driving a truck and farming do not provide a basis for obtaining sedentary employment.  Although he has one year of college, there is no evidence that he has ever worked in any sedentary capacity.  Further, the VA examiner acknowledged the increasing interference the Veteran's wrist disability has on his employment as a truck driver.  At best, the VA examiner found that the Veteran's PTSD would allow him to work as a truck driver on a part-time basis.  The Board does not find that part time physical employment, which is becoming increasingly difficult, is substantially gainful.  His yearly income in 2009 was below the poverty line.  The Veteran is also deemed competent and credible to report the increasing difficulty he has working with the pain in his wrist and the effects of medication he is taking for his service-connected disabilities.  Thus, despite the fact that he worked on a part-time basis prior to losing his CDL due to a non-service connected disability, his employment constituted marginal employment for VA purposes.  

Given these factors, the Board finds that the Veteran is unemployable, due solely to his service-connected disabilities.  The requirements for a TDIU rating are met, and such benefit is granted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a to a total disability rating based on individual unemployability due to service-connected disabilities is granted.


REMAND

Additional development is required before the Veteran's claim for service connection for hypertension can be adjudicated.  The Veteran claims service connection for hypertension both as secondary to his service connected PTSD and, alternatively, as directly related to service.  The January 2010 VA examiner found that the Veteran's hypertension is not "related to or caused by PTSD."  However, secondary service connection is also warranted when a claimed disability is aggravated by a service connected disability.  An opinion should be obtained on this theory of entitlement.  Additionally, the examiner should opine on whether the Veteran's hypertension is directly related to service.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file for review by the examiner who performed the Veteran's January 2010 VA examination for an addendum opinion.  The physician must be provided with the claims file, including a copy of this remand.  Review of the claims file must be indicated in the report.  

Based on a review of the claims folder and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's service-connected PTSD aggravated the Veteran's hypertension, with complete rationale for the opinion provided.

The examiner should also provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's hypertension had its onset in service or is otherwise etiologically related to service.  

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).


If the examiner who conducted the January 2010 VA examination is no longer available, another appropriate VA medical professional should respond to the questions set forth above.  The claims folder should be made available to the examiner and a review of such should be indicated in the report.  

2.  Upon completion of the above, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


